Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 1 of 26 PageID #: 333
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 2 of 26 PageID #: 334
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 3 of 26 PageID #: 335
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 4 of 26 PageID #: 336
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 5 of 26 PageID #: 337
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 6 of 26 PageID #: 338
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 7 of 26 PageID #: 339
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 8 of 26 PageID #: 340
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 9 of 26 PageID #: 341
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 10 of 26 PageID #:
                                    342
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 11 of 26 PageID #:
                                    343
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 12 of 26 PageID #:
                                    344
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 13 of 26 PageID #:
                                    345
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 14 of 26 PageID #:
                                    346
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 15 of 26 PageID #:
                                    347
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 16 of 26 PageID #:
                                    348
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 17 of 26 PageID #:
                                    349
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 18 of 26 PageID #:
                                    350
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 19 of 26 PageID #:
                                    351
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 20 of 26 PageID #:
                                    352
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 21 of 26 PageID #:
                                    353
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 22 of 26 PageID #:
                                    354
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 23 of 26 PageID #:
                                    355
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 24 of 26 PageID #:
                                    356
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 25 of 26 PageID #:
                                    357
Case 3:18-cv-00233-HSM-HBG Document 99-1 Filed 10/30/20 Page 26 of 26 PageID #:
                                    358
